226 F.2d 176
Mary G. RODGERS, as Administratrix of the Estate of JoshuaGarlick, Deceased, Appellant,v.Myles P. O'REILLY, Appellee.
No. 7045.
United States Court of Appeals Fourth Circuit.
Argued Oct. 6, 1955.Decided Oct. 7, 1955.

John Grimball, Columbia, S.C.  (William P. Donelan, Columbia, S.C., J. B. Browder and Leaman & Browder, Richmond, Va., on brief), for appellant.
Walter J. Bristow, Jr., Columbia, S.C.  (T. Eston Marchant, Jr., Columbia, S.C., and John P. Moore, Washington, D.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for plaintiff in an automobile collision case.  The only questions presented by the appeal relate to the sufficiency of the evidence; but when this is considered in the light most favorable to the plaintiff, as it must be for the purposes of the appeal, we think that it was unquestionably sufficient.  The questions involved are pure questions of fact; and we cannot say that reasonable men could not have differed as to the conclusions to be drawn from the evidence with regard thereto.


2
Affirmed.